Citation Nr: 1522515	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-16 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes mellitus (type 2 diabetes), including as secondary to herbicide exposure.

2.  Entitlement to service connection for a bone condition, including as secondary to type 2 diabetes.

3.  Entitlement to service connection for tooth loss, including as secondary to type 2 diabetes.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for an acquired psychiatric disorder other than depression, to include posttraumatic stress disorder (PTSD).

6.  Whether new and material evidence has been submitted to reopen a previously denied claim of service connection for depression and, if so, whether service connection is warranted.

7.  Whether new and material evidence has been submitted to reopen a previously denied claim of service connection for a sleep disorder and, if so, whether service connection is warranted.

8.  Entitlement to a rating in excess of 10 percent for a left knee disability.

9.  Entitlement to a rating in excess of 10 percent for a right knee disability.  

10.  Entitlement to a compensable rating for allergic rhinosinusitis.

11.  Entitlement to a compensable rating for recurrent urticaria with palmar erythema (claimed as swelling and itching of the hands and feet).


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to August 1993.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The Board notes that the Veteran previously sought service connection for type 2 diabetes which was denied in a June 2008 rating decision.  That rating decision was unappealed and became final.  Nevertheless, new service personnel records were associated with the claims file in 2009 in connection with the Veteran's PTSD claim.  These service personnel records are relevant to his claim of service connection for type 2 diabetes.  Thus, the Board will review this claim on a de novo basis.  See 38 C.F.R. § 3.156(c) (2014).

The Board has reviewed all pertinent evidence in the Veteran's claims file, including all relevant evidence contained in his Virtual VA and the Veterans Benefits Management System (VBMS) efolders.

The issues of service connection for hypertension, PTSD, depression and a sleep disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam. 

2.  The evidence does not show that it is at least as likely as not that the Veteran was actually exposed to Agent Orange in service.  

3.  The evidence does not show that the Veteran's type 2 diabetes manifested to a compensable degree within a year of his separation from service or resulted in a continuity of symptomatology since that time.

4.  The evidence does not show that the Veteran's claimed bone condition or tooth loss were incurred in or caused by his military service or any service-connected disability.

5.  The RO denied the Veteran's claim of service connection for depression and a sleep disorder in an August 2006 rating decision and a June 2008 rating decision respectively; he did not appeal these decisions or submit any new evidence within a year of their promulgation.  

6.  The evidence received since the promulgation of the August 2006 and June 2008 rating decisions is not duplicative or cumulative of evidence previously of record and raises a possibility of substantiating the Veteran's claims.

7.  The Veteran's service-connected right knee and left knee disabilities have been manifested by a non-compensable limitation of motion with pain during movement of the knee, and no more than slight instability, throughout the appeal period.

8.  The Veteran's allergic rhinosinusitis has been manifested by sinus congestion, pain, headaches and tenderness; however, he has not had nasal polyps, nasal passage obstruction, at least one incapacitating episode per year requiring prolonged antibiotic treatment, or at least three non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.  

9.  The Veteran's recurrent urticaria with palmar erythema has been manifested by intermittent itching, burning, swelling and redness on both hands that has affected at least 5 percent of the exposed area; however, less than 20 percent of his entire body or exposed areas have been affected, and he has not used systemic therapy such as corticosteroids or other immunosuppressive drugs at any point during the appeal period.


CONCLUSIONS OF LAW

1.  The elements for entitlement to service connection for type 2 diabetes mellitus, including as secondary to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307(a)(6), 3.309(e) (2014).

2.  The elements for entitlement to service connection for a bone condition, including as secondary to type 2 diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

3.  The elements for entitlement to service connection for tooth loss, including as secondary to type 2 diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

4.  The August 2006 and June 2008 rating decisions that denied service connection for depression and a sleep disorder are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

5.  New and material evidence has been received to reopen claims of entitlement to service connection for depression and a sleep disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

6.  The criteria for a separate rating of no more than 10 percent for left knee recurrent subluxation or lateral instability have been met throughout the appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.49, 4.71a, DC 5257 (2014).

7.  The criteria for a rating higher than 10 percent for left knee limitation of motion have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.49, 4.71a, DC 5260, 5261 (2014).

8.  The criteria for a rating higher than 10 percent for right knee recurrent subluxation or lateral instability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.49, 4.71a, DC 5257 (2014).

9.  The criteria for a separate rating of no more than 10 percent for right knee limitation of motion have been met throughout the appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.49, 4.71a, DC 5260, 5261 (2014).

10.  The criteria for a compensable rating for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Code 6513, 6522 (2014).  

11.  The criteria for a rating of no more than 10 percent for recurrent urticaria with palmar erythema have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.21, 4.118, Diagnostic Codes 7800-7813 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014).

The duty to notify with regard to the Veteran's claims was satisfied by way of letters sent to the Veteran in October 2009, December 2010 and January 2013 that informed him of his duty and the VA's duty for obtaining evidence.  These letters also provided an explanation of the evidence and information required to substantiate his claims for service connection and increased ratings.  38 U.S.C.A. § 5103(a); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  Finally, the letters informed the Veteran how the VA determines disability ratings and assigns effective dates.  See Dingess, 19 Vet. App. 473.  

VA also has a duty to assist the Veteran in the development of his claims.  Relevant to the duty to assist, the Veteran's service personnel records, service treatment records (STRs) and post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

VA's duty to assist also requires it to provide a medical examination or opinion if one is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  The Veteran was not afforded a VA examination or opinion in connection with his claim of service connection for type 2 diabetes, bone condition or tooth loss; however, an opinion is not necessary to decide these claims.  As will be explained, there is no evidence that the Veteran had any of these conditions in service or for many years after his discharge, nor is there any evidence that he served in the Republic of Vietnam or was otherwise exposed to herbicides in service.  Thus, the Board is not required to afford the Veteran the opportunity to undergo a VA compensation examination for a medical nexus opinion in support of these claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With regard to his increased ratings claims, the Veteran was provided with VA examinations in October 2009, November 2009 and January 2013.  The Board finds the examinations of record adequate because they included: a physical examination of and interview with the Veteran, a review of the relevant records and history and appropriate testing.  The Veteran has not alleged that his conditions have worsened in severity since last examined, and his VA treatment records do not indicate a worsening.  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claims and no further examination is necessary.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  

The Veteran withdrew his request for a hearing before the Board.  See October 2013 Report of Contact.

The Veteran has not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide his claims, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of the issues on appeal.  As such, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims, and he will not be prejudiced as a result of the Board proceeding to a decision.

II.  Service Connection

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  

Establishing service on a direct basis connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Determinations as to service connection will be based on review of all evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the claimant's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

A. Type II Diabetes

The Board finds that service connection for type 2 diabetes is not warranted.  Here, the Veteran is not claiming that his type 2 diabetes first manifested during service, but instead asserts that he was exposed to Agent Orange while stationed in El Salvador.  See Notice of Disagreement received July 2009.  Although there is a presumption that veterans who had service on the landmass or inland waterways of the Republic of Vietnam between January 9, 1962 and May 7, 1975 were exposed to Agent Orange, no such presumption exists for veterans serving in the Americas.  

The Veteran is not entitled to the presumption of exposure to herbicides in service because there is no evidence that he served in the Republic of Vietnam.  Relevant to this inquiry, the Veteran's service personnel records show that he served during the relevant time period, but not in the Republic of Vietnam.  Instead, they show that he was stationed in Germany between August 1973 and October 1976.  Indeed, the Veteran himself does not claim to have served in the Republic of Vietnam; rather, he claims that he was exposed to Agent Orange while stationed in El Salvador.  See Notice of Disagreement received July 2009.  Thus, as the evidence of record shows that he did not have service in the Republic of Vietnam during the relevant time period, he is not entitled to the presumption of herbicide exposure.

Likewise, the competent and credible evidence of record fails to establish that it is at least as likely as not that the Veteran was actually exposed to herbicides during service.  The only evidence of record on this issue is the Veteran's conclusory statement that while he was stationed in El Salvador, "the U.S. Government sprayed the Jungle with Agent Orange."  See Notice of Disagreement received July 2009.  The Board finds that the Veteran is not competent to give such testimony.   A witness must have personal knowledge in order to be competent to testify to a matter.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (internal citations omitted).  Personal knowledge is knowledge that comes to the witness through observation, i.e. matters he can see, hear, feel, smell, and taste.  Layno, 6 Vet. App. at 469 (citing United States v. Brown, 540 F.2d 1048, 1053 (10th Cir. 1976)).  Competent testimony is thus limited to that which the witness has actually observed, and is within the realm of his personal knowledge.  Id. at 470.  

Here, there is no evidence that the Veteran has personal knowledge that Agent Orange was sprayed in El Salvador, or was present in the geographical area in which he served.  There is no evidence that the Veteran observed Agent Orange being sprayed, nor is there any evidence in the record that the Veteran observed any conditions that indicated that Agent Orange had been sprayed in his physical location.  The only evidence of record is his uncorroborated assertion that Agent Orange was sprayed in El Salvador.  Thus, the Board finds that the Veteran's testimony in this regard is not competent evidence, and thus cannot support a finding of actual exposure to herbicides in service.  

Finally, there is no evidence to support a finding of service connection for type 2 diabetes on a presumptive basis pursuant to 38 C.F.R. § 3.309(a).  Under this provision, service connection for certain enumerated chronic diseases may be established if the evidence shows that the condition manifested to a compensable degree within one year after the veteran's separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Likewise, the Veteran may be entitled to service connection on a presumptive basis if the record contains sufficient evidence of continuity of symptomatology of type 2 diabetes since leaving service.  See 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

In this case, the Veteran is not entitled to presumptive service connection under these theories.  He has not alleged that either his type 2 had its onset within a year after separation or that he has exhibited continuity of symptomatology since that time.  Moreover, there is no evidence in the record that the Veteran exhibited continuous symptoms associated with type 2 diabetes since 1993.  There is absolutely no lay or medical evidence in the record demonstrating that the Veteran's type 2 diabetes manifested within one year of his separation from service.  There are no statements from the Veteran that he began exhibiting symptoms of type 2 diabetes within one year of separation from service, nor are there any medical records in the record demonstrating that he exhibited symptoms of type 2 diabetes during that time, or that any such symptoms have persisted.  For these reasons, the Veteran cannot establish that he is entitled to presumptive service connection for his type 2 diabetes.

      B.  Bone Condition and Tooth Loss

The Veteran also seeks service connection for a bone condition and tooth loss as secondary to his type 2 diabetes.  In that regard, the Board notes that secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder, or for an increase in disability caused by a service-connected disorder.  38 C.F.R. § 3.310(a).

The Veteran has not asserted that his claimed bone condition and tooth loss began in service, nor do the STRs show such onset because they are absent for any complaint of, or treatment for, a bone condition or tooth loss.  Likewise, the Veteran does not assert that his bone condition or tooth loss is related to any other injury or disease that had its onset in service, and there is no evidence to support such a conclusion.  Therefore, there is no competent evidence of record indicating that the Veteran had these conditions during service and as such, further analysis of entitlement to these conditions on a direct basis in unnecessary.  

Moreover, as discussed above, the Veteran is not entitled to service connection for type 2 diabetes.  As such, the criteria for service connection, both on a direct and secondary basis, have not been met.

III.  Reopening Based on New and Material Evidence

The Veteran also seeks service connection for depression and a sleep disorder, claims which were previously denied in an August 2006 rating decision and a June 2008 rating decision respectively.  These rating decisions became final because no notice of disagreement was submitted, nor was any new and material evidence associated with the claims file, within one year of their issuance.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. §§ 3.160(d), 3.156(b), 20.200-20.202, 20.302(a); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  

Where a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered if new and material evidence is presented as to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is "new" when it was not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  Evidence is "material" when, taken by itself or when considered with previous evidence, it relates to an unestablished fact necessary to substantiate the claim.  Id.  The regulatory requirement that the new evidence must raise a reasonable possibility of substantiating the claim "must be read as creating a low threshold."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should ask whether the newly submitted evidence, combined with VA assistance and considering alternative theories of entitlement, can reasonably substantiate the claim.  Id.  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Board finds that new and material evidence has been presented such that the Veteran's service connection claims should be reopened.  In July 2009, VA received a written statement from the Veteran in which he reporting being attacked by guerrillas while serving in El Salvador, and having to shoot a teenager during that attack.  See Written Statement received July 2009.  The Veteran further stated that he has been having sleeping problems and suicidal thoughts since that time.  See id.  This evidence, submitted after the August 2006 rating decision and a June 2008 rating decision, supports a finding that the Veteran had a psychological and/or sleep disorder during service.  The evidence is new and material because it is not cumulative of the evidence that was previously of record and relates to a prior unestablished fact necessary to substantiate the claim, i.e. that the Veteran's depression and sleep disorder began in service.  38 C.F.R. § 3.156(a); Shade, 24 Vet. App. at 118.  As newly submitted evidence is presumed to be credible for the purpose of determining whether it is material, the Board need not address the credibility of Veteran's contentions at this time.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that the Veteran's claims of entitlement to service connection for depression and a sleep disorder should be reopened for a review on the merits.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

IV.  Increased Ratings

The Veteran also seeks increased ratings for his service connected left and right knee disabilities, allergic rhinosinusitis and recurrent urticaria with palmar erythema.  The appeal period before the Board begins on July 2, 2009, the date VA received the claims for increased ratings, plus the one-year look-back period.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this case, the Board finds that the Veteran's symptoms have been stable throughout the appeal period, including during the one-year look-back period, and therefore staged ratings are not assignable.  Hart, 21 Vet. App. 505; Gaston, 605 F.3d at 982.

      
A.  Knee Disabilities

The Veteran is currently receiving a 10 percent rating for his left knee limitation of motion with pain under Diagnostic Code (DC) 5260 and a 10 percent rating for his right knee patellofemoral syndrome under DC 5257.

Based on all of the evidence of record, the Board finds that the Veteran qualifies for a separate 10 percent rating under DC 5257 for slight left knee lateral instability, and a separate rating for limitation of motion with pain in the right knee beginning July 2, 2009 and continuing throughout the appeal period.  The Board further finds that entitlement to ratings in excess of 10 percent for left knee limitation of motion and right knee instability or subluxation is not warranted.  

1. Diagnostic Code 5257

As to the Veteran's instability of his left knee, the Board finds that he is entitled to a 10 percent rating under DC 5257 beginning July 2, 2009, the date of his claim for increased ratings.  With regard to the right knee, the Board finds that a rating higher than 10 percent for instability or subluxation is not warranted.  Under 38 C.F.R. § 4.71a, DC 5257, slight recurrent subluxation or lateral instability will be rated as 10 percent disabling, moderate recurrent subluxation or lateral instability will be rated as 20 percent disabling, and severe recurrent subluxation or lateral instability warrants a 30 percent rating.  The terms "mild," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6 (2014).  

The evidence demonstrates that the Veteran's left and right knee symptoms have more nearly approximated "slight" rather than "moderate" or "severe" recurrent subluxation or lateral instability throughout the appeal period.  The Veteran has complained of instability, giving way and locking in his knees.  See October 2009 VA Examination Report.  He reported daily instances of locking in his knees, but did not report frequent episodes of losing his balance or falling as a result of his bilateral knee instability.  See id.  He did not report wearing a brace or using an assistive device to walk.  Additionally, even though the record on appeal shows that the Veteran exhibited objective evidence of bilateral crepitus, tenderness, clicks or snaps and grinding of both knees, there was no evidence that he exhibited objective signs of patellar abnormality, subluxation or instability at any point during the appeal period.  See October 2009 & January 2013 VA Examination Reports; see also VA Medical Records.  At all VA examinations the examiners noted no objective signs of instability or subluxation on physical examination, and the tests for these symptoms were negative.  See id.  Likewise, there is no evidence in the Veteran's VA medical records that he showed objective evidence of recurrent instability or subluxation at any of his appointments.  See VA Medical Records.  The Board notes the Veteran is competent to give testimony concerning his symptoms, and finds his statements concerning the bilateral knee instability he observed to be credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Nevertheless, for the purposes of determining the severity of his left knee instability, the Board finds that the lack of objective evidence of instability weighs in favor of a rating for "slight" rather than "moderate" or "severe" instability or subluxation.  Furthermore, as there is no evidence of consistent episodes of giving way or evidence that he uses an assistive device, the Board does not find that the Veteran's disability picture has more nearly approximated left knee or right knee "moderate" or "severe" recurrent subluxation or lateral instability at any point during the appeal period.  Thus, based on the totality of the evidence of record, the Board finds that the Veteran's left and right knee symptoms have more nearly approximated "slight" instability throughout the appeal period.  

In light of the above, a rating in excess of the 10 percent previously assigned for right knee instability or subluxation is not warranted.  A separate rating of 10 percent, but no more, is warranted for left knee instability.  As there is no evidence of left knee instability in the record prior to the October 2009 VA examination, the Veteran is entitled to a 10 percent rating under DC 5257 beginning July 2, 2009, the date of his claim for an increased rating.  See 38 C.F.R. § 3.400(o)(2).    

      
2.  Limitation of Motion

With regard to limitation of motion, the Board finds that the Veteran is entitled to a separate 10 percent rating for limitation of motion with pain of the right knee.  The Board further finds that the Veteran is not entitled to a rating in excess of 10 percent for his left knee limitation of motion because he has not shown a compensable limitation of flexion or extension at any point during the appeal period.  

Under DC 5260, limitation of flexion of the leg is rated 0 percent when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees.  38 C.F.R. § 4.71a.  

Under DC 5261, limitation of extension of the leg is rated 0 percent when limited to 5 degrees, 10 percent when limited to 10 degrees, 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees.  

Additionally, where a veteran has a noncompensable rating and complains of pain on motion, he or she is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Id.  

In evaluating joint disabilities, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  

Here, the evidence shows that throughout the appeal period, the Veteran exhibited limitation of motion (but to a non-compensable level), with pain in both his right and left knee.  As such, he is entitled to a separate 10 percent rating for right knee limitation of motion beginning July 2, 2009.  He is not entitled to an effective date earlier than his date of claim because his claim was not received within one year from the earliest date as of which it is factually ascertainable that an increase in disability had occurred.  See 38 U.S.C.A. § 3.400(o).

The Veteran is not entitled to a rating in excess of 10 percent for limitation of motion in either knee because he did not exhibit a limitation of extension in either knee during the appeal period, nor did he exhibit a compensable limitation of flexion in either knee.  At all VA examinations throughout the appeal period, both of his knees exhibited full extension to 0 degrees with no additional loss of range of motion on repeat testing or due to functional loss.  At the October 2009 VA examination he exhibited a limitation of flexion in his left knee to 105 degrees with evidence of pain, and to 135 degrees in his right knee with evidence of pain.  During the January 2013 VA examination, he exhibited a limitation of flexion in his both knees to 110 degrees with evidence of pain.  He did not show evidence of additional loss of range of motion on repeat testing at either examination, nor did he show evidence of additional restriction of motion due to functional loss or the DeLuca factors.  

In light of the above, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for limitation of motion in either knee at any point during the appeal period.  In making this determination the Board considered the Veteran's reports of having flare-ups every five to six months, and functional impairment in his ability to climb stairs, kneel, stand, walk and run.  See id.  Given that he has exhibited little to no limitation of motion in either knee, the Board finds that his disability picture has more nearly approximated the criteria for a 10 percent rating throughout the appeal period.  He is not entitled to a higher rating for either knee because he has not shown an actual or functional limitation of extension to 10 degrees or more, nor has he shown an actual or functional limitation of flexion to 45 degrees or less.

      3.  Other Diagnostic Codes 

The Board finds that the Veteran does not qualify for a separate rating under DCs 5258 or 5259 for symptomatic removal or dislocated semilunar cartilage because there is no evidence in the record that he has suffered from a meniscal injury or the residuals thereof at any point during the appeal period.  

Finally, the Board finds that the Veteran is not entitled to additional or higher ratings under DCs 5256, 5262 and 5263.  These diagnostic codes concern disabilities that involve ankylosis of the knee, nonunion or malunion of the tibia and fibula, and/or genu recurvatum.  See 38 C.F.R. § 4.71a, DCs 5256, 5262 & 5263.  There is no evidence in the record that the Veteran suffers from any of these conditions.  Thus, he is not entitled to an additional or higher rating under any of these diagnostic codes.

      B.  Allergic Rhinosinusitis

The Board finds a compensable rating for allergic rhinosinusitis is not warranted at any point during the appeal period.

The Veteran's allergic rhinosinusitis has been rated under DC 6522-6513, allergic or vasomotor rhinitis and chronic maxillary sinusitis.  See 38 C.F.R. § 4.97 (2014).  Under DC 6522, a 10 percent rating is assigned when the allergic or vasomotor rhinitis is without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction of one side.  A maximum of 30 percent rating is for application where the allergic or vasomotor rhinitis is with polyps.  38 C.F.R. § 4.97 (2014).  

Here, the evidence, including the February 2008, November 2009 and January 2013 VA examination reports, fails to show that the Veteran has exhibited nasal polyps or nasal passage obstruction during the appeal period.  Thus, the Veteran is not entitled to a compensable rating under DC 6522.  

DC 6513 uses the General Rating Formula for Sinusitis, under which a noncompensable disability rating is warranted when sinusitis is detectable by x-ray only.  A 10 percent rating is warranted when there are one or two incapacitating episodes per year of sinusitis requiring prolonged (four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, DC 6514 (2014).  An accompanying Note states that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  Id.

Although the record shows that the Veteran has suffered from episodes of headaches, pain, and purulent discharge or crusting during the appeal period, there is no evidence that he has experienced such episodes at least three times per year.  The October 2009 VA examiner noted that the Veteran exhibited these symptoms, but did not have three to six episodes of these symptoms within one year.  The January 2013 VA examiner also noted that the Veteran did not experience three to six non-incapacitating episodes per year.  While his VA medical records show that the Veteran was treated for recurrent nasal stuffiness symptoms in October 2010, the record does not show complaints or objective evidence of purulent discharge or crusting during that time.  The Board also notes that according to an April 2011 VA medical record, the Veteran experienced acute nasal congestion, and "much nasal crust" was observed on physical examination; however, there is no evidence that he had episodes of these symptoms repeatedly during a one year period.  Significantly, the Veteran himself has not submitted any statement or report concerning the number of times per year he experiences non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Simply put, there is no evidence in the record to support a 10 percent rating.  

Thus, because the evidence of record does not show that the Veteran has experienced at least one incapacitating episode or at least three incapacitating episodes per year, the Board finds that the criteria for a compensable schedular rating under DC 6513 for the Veteran's allergic rhinosinusitis have not been met at any point during the appeal period. 

Finally, the Board has considered whether the Veteran is entitled to a compensable rating under any other potentially applicable diagnostic code.  There is no evidence of any additional symptoms or pathology, including additional pathology under the rating criteria for bacterial rhinitis, granulomatous rhinitis, or an injury to the pharynx, which would provide a basis for the assignment of a separate rating or higher rating based on another potentially applicable diagnostic code for rhinitis.  See 38 C.F.R. § 4.97, DCs 6521, 6523, 6524 (2014).

      C.  Recurrent Urticaria with Palmar Erythema

The Veteran is service connected for recurrent urticaria with palmar erythema.  The January 2011 rating decision confirmed and continued a noncompensable rating for this disability under 38 C.F.R. § 4.118, DC 7813-7806.  The Board finds that a disability rating of 10 percent, but no more, is warranted for the Veteran's recurrent urticaria with palmar erythema beginning July 2, 2009 and continuing throughout the appeal period.

Under DC 7806, a noncompensable rating is warranted for less than 5 percent of the entire body or exposed areas affected, and no more than topical therapy required during the past 12-month period.  A 10 percent rating is for application for at least 5 percent, but less than 20 percent, of the entire body or of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for 20 to 40 percent of the entire body or exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  The maximum schedular rating of 60 percent is warranted for more than 40 percent of the entire body or exposed areas affected; or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.  

The evidence of record shows that the Veteran is entitled to a 10 percent rating, but no more, for his recurrent urticaria with palmar erythema.  During the appeal period, the Veteran complained of intermittent itching, burning, swelling and redness on both hands.  All of the VA examiners reported that his treatment involved no more than topical creams; no systemic corticosteroids, immunosuppressive drugs or other medications or therapies were prescribed or used.  At a February 2008 VA examination, the Veteran complained of daily episodes of redness and swelling of his hands that affected his ability to hold objects.  At October 2009 and January 2013 VA examinations, he reported a burning sensation and swelling on both his palms that occurs in the morning after he wakes, and after heavy use of his hands.  The February 2008 VA examiner found that the Veteran had erythema on both of his palms, and that no more than 5 percent of the exposed areas were affected.  The same VA examiner found that less than 20 percent of the Veteran's entire body area was affected.  The October 2009 VA examiner found no evidence of urticaria on the Veteran's palms at the examination, and did not provide an opinion as to the amount of the exposed areas or entire body affected.  The January 2013 VA examiner diagnosed the Veteran's condition as eczema of the palmar region, bilaterally.  On physical examination, the January 2013 VA examiner found that the Veteran's condition, at the time of examination, affected less than 5 percent of his entire body and less five percent of exposed areas.

Affording the Veteran the benefit of the doubt, the Board finds that a 10 percent rating is warranted because the evidence of record shows that at least 5 percent of the exposed skin was affected by his urticaria with palmar erythema during the appeal period.  In reaching this conclusion the Board credits the February 2008 VA examiner's report, as well as the Veteran's lay statements that this condition has continued throughout the appeal period.  See January 2013 VA Examination Report.  Higher ratings are not warranted because less than 20 percent of his entire body or exposed areas have been affected, and he has not used systemic therapy such as corticosteroids or other immunosuppressive drugs.  He is not entitled to an effective date earlier than his date of claim because his claim was not received within one year from the earliest date as of which it is factually ascertainable that an increase in disability had occurred.  See 38 U.S.C.A. § 3.400(o).

The Board has considered whether it would be beneficial to the Veteran to rate his symptoms under other diagnostic codes, and finds that no other possibly applicable diagnostic code would provide a higher rating.  Under DC 7806, dermatitis or eczema may be rated as disfiguring scars of the head, face, or neck (DC 7800) or scars (DCs 7801 through 7805) depending upon the predominant disability.  Here, the effected part of the Veteran's body is his hands, not his head, face or neck.  Moreover, the VA examinations all show that he does not have any scars related to his urticaria with palmar erythema.  Thus, these codes do not apply.  

The Board has also considered whether higher ratings are warranted under DCs 7825, 7826 or 7827 for urticaria, primary cutaneous vasculitis or erythema multiforme respectively.  Under each of these codes, a 30 percent rating is not warranted unless the disability requires intermittent systemic immunosuppressive therapy.  As noted above, the VA examinations all show that the Veteran's urticaria with palmar erythema has not been treated with anything other than topical cream.  Thus, a higher rating is not warranted under these codes.

      
D.  Extraschedular Considerations

VA must refer a claim for consideration of an extraschedular rating where a veteran's service-connected disabilities present an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1)(2014).  The threshold element for an extraschedular rating, "an exceptional disability picture," is met where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disabilities.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The evidence shows that the Veteran's bilateral knee disabilities, allergic rhinosinusitis and recurrent urticaria with palmar erythema do not warrant referral for an extraschedular rating.  The schedular rating criteria reasonably contemplate all of the Veteran's symptoms.  Concerning his knee disabilities, the rating criteria contemplates all of his symptoms, including limitation of motion, instability, giving way, pain, weakness, stiffness, popping, decreased speed, locking, grinding, and crepitus which impairs his ability to walk, stand, kneel and walk up stairs.  With regard to his allergic rhinosinusitis, the rating criteria contemplate his symptoms of headaches, nasal congestion and discharge.  The rating schedule also contemplates his symptoms of recurrent urticaria with palmar erythema, which include intermittent itching, burning, swelling and redness on both hands for which he used topical cream.  The rating criteria also provide for additional or more severe symptoms for each of these conditions than currently shown by the evidence.  Additionally, the Veteran has not argued that the severity and symptomatology of either of his disabilities are not reasonably contemplated by the rating schedule.  Therefore, the Board finds that the Veteran does not present an exceptional or unusual disability picture such that referral for consideration of an extraschedular rating is warranted.

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

      E.  Unemployability Consideration

Finally, the Board finds that the record does not reasonably raise the issue of whether the Veteran is incapable of obtaining and maintaining substantially gainful employment due to his service connected disabilities.  According to Rice v. Shinseki, 22 Vet. App. 447 (2009), a Veteran's claim for a higher rating may require a determination as to whether he is entitled to a total disability rating based on individual unemployability (TDIU).  Although the Board notes that the Veteran has not worked since 2001, there is no evidence that his unemployment is due to any one or more of his service-connected disabilities.  The Veteran suffers from a number of conditions, including ones for which he is not service connected.  The January 2013 VA examiners have found that the Veteran's service connected disabilities do not impair his ability to work.  Notably, the Veteran has not argued that his bilateral knee conditions, allergic rhinosinusitis and/or service-connected skin disorder render him unable to obtain or follow substantially gainful employment, and there is no medical evidence in the record to support such a finding.  As such, the Board finds that the issue of TDIU has not been reasonably raised by the record and thus is not within the scope of the appeal.  


ORDER

Service connection for type 2 diabetes is denied.

Service connection for a bone condition, including as secondary to type 2 diabetes, is denied.

Service connection for tooth loss, including as secondary to type 2 diabetes, is denied.

New and material evidence has been submitted to reopen a previously denied claim for depression; to this extent, the appeal is granted. 

New and material evidence has been submitted to reopen a previously denied claim for a sleep disorder; to this extent, the appeal is granted. 

Subject to the law and regulations governing payment of monetary benefits, a separate disability rating of no more than 10 percent for left knee recurrent subluxation or lateral instability is granted.

An increased rating for left knee limitation of motion, currently rated as 10 percent disabling, is denied.

An increased rating for right knee recurrent subluxation or lateral instability, currently rated as 10 percent disabling, is denied.

Subject to the law and regulations governing payment of monetary benefits, a separate disability rating of no more than 10 percent for right knee limitation of motion is granted.

An increased rating for allergic rhinosinusitis, currently rated as 0 percent disabling, is denied.

Subject to the law and regulations governing payment of monetary benefits, a rating of no more than 10 percent for recurrent urticaria with palmar erythema is granted.


REMAND

Hypertension

The claim for hypertension must be remanded for an addendum opinion to reconcile the conflicting medical evidence of record.  Although a November 1993 general VA examiner diagnosed the Veteran as having "arterial hypertension," a second November 1993 VA examiner, who examined the Veteran specifically in connection with his hypertension claim, found only "History of labile hypertension."  Thereafter, the Veteran's VA treatment records show that although he was being treated for numerous symptoms since at least 2005, he did not have a diagnosis of hypertension until 2007.  In light of the conflicting evidence, the Board finds that this issue should be remanded for an addendum opinion addressing whether the Veteran's current hypertension had its onset in service, or manifested to a compensable degree within one year of his separation from service.

Psychological Disorders

The Veteran's claims for PTSD and depression should also be remanded for a new VA examination to clarify his diagnosis.  The evidence of record shows that the Veteran is being treated by VA for various psychological symptoms, including nightmares related to his military stressors, depressed mood and anxiety.  During the appeal period he has been diagnosed by his treating physicians with depression and delayed onset PTSD.  

The Veteran was examined in November 2010 in connection with his disability claim.  In the section of the examination report titled "PTSD Symptoms," under "persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness," the examiner noted that the Veteran exhibited "markedly diminished interest or participation in significant activities."  Later in the report, however, the examiner stated that the Veteran did not have a diagnosis of PTSD because "he does not meet the symptom criteria for persistent avoidance of the stimulus."  The examiner did not provide any further explanation for this finding.  (She diagnosed depressive disorder, NOS.)  

The Board notes that the November 2010 VA examiner confirmed that the Veteran's reported stressors met the criteria for PTSD, and that he exhibited the other symptom criteria for a diagnosis of PTSD, including re-experiencing the traumatic event and persistent hyper arousal.  Given the inconsistency in the November 2010 examination report, and the Veteran's PTSD diagnosis by his treating physicians, clarification should be sought.

Moreover, as claims of service connection for a psychiatric disability encompass claims for all psychiatric disorders that are reasonably raised by the record, the Board remands the Veteran's depression claim as it is inextricably intertwined with his claim for PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Sleep Disorder

Finally, the Board finds that the Veteran's sleep disorder claim should also be remanded.  In his August 2007 written statement, the Veteran reported that he had problems sleeping ever since his service in El Salvador.  His VA examinations and treatment records show no separate diagnosis of a sleep disorder, but do show reports of trouble sleeping in connection with his psychiatric conditions.  On remand, clarification should be sought as to whether the Veteran has a separate sleeping disorder, or whether the sleep issues he reports are part and parcel of his psychological disorder.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any additional relevant medical treatment records he wants to have considered in connection with his appeal.  The identified records should be sought. 

2.  After obtaining any pertinent outstanding records, the Veteran should be scheduled for appropriate VA examinations to determine the nature, extent, onset and etiology of any acquired psychiatric disorder and sleep disorder found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  

With regard to the Veteran's psychiatric disabilities, a diagnosis of PTSD must be ruled in or excluded.  If the examiner finds the Veteran does not meet the criteria for any Axis I psychiatric diagnosis, the bases for that finding should be explained in detail.  

If the examiner diagnoses the Veteran as having a psychiatric disorder, including PTSD, the examiner must opine as to whether it is at least as likely as not that the condition is had its onset during service, or is related to in-service disease or injury, or as to PTSD, to any event that occurred during service.

Additionally, the examiner should address whether the Veteran has a separate sleep-related disorder, or whether his reported sleep problems are related to his psychiatric disorder(s).  If a separate sleep disorder is diagnosed, an opinion should be obtained as to whether it is at least as likely as not that the diagnosed sleep disorder had its onset in or is otherwise related to in service disease or injury.  

In offering these opinions, the examiner should acknowledge and discuss the Veteran's lay statements, as well as his post-service VA mental health records showing a diagnosis of and treatment for PTSD.

3.  In addition, obtain an addendum opinion from a VA examiner addressing the etiology of the Veteran's hypertension.  Specifically, the examiner should provide an opinion as to whether the Veteran's hypertension had its onset in service or within one year of his separation from service.  

In providing this opinion, the examiner should acknowledge and discuss the Veteran's STRs showing elevated blood pressures in service.  See January 1986 STR (122/90); see also April 1986 & June 1986 STRs (120/80 & 138/84); January 1993 STR (147/78) and March 1993 Separation Examination (131/91).  

The examiner should also acknowledge and discuss the November 16, 1993 VA examination showing a history of labile hypertension diagnosis, the November 9, 1993 general VA examination showing a diagnosis of arterial hypertension, and the Veteran's post-service VA treatment records showing a diagnosis of hypertension in January 2007.

4.  Then readjudicate the remanded claims.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case and given a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


